Citation Nr: 1020124	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-10 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided from January 29, 2004, to February 3, 2004.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran reportedly served on active duty from September 
1959 to August 1961.

This matter came to the Board of Veterans' Appeals (Board) 
from May 2004 decision of a Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Tampa, Florida.  This matter 
was remanded in December 2009.

Per the February 2010 supplemental statement of the case, the 
RO continued to deny entitlement to payment or reimbursement 
of unauthorized medical expenses associated with non-VA 
hospital treatment provided from January 30, 2004, to 
February 3, 2004.  This suggests that the RO has granted 
entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided on January 29, 2004.  However, as the claims folder 
does not contain a decision granting such benefit, the Board 
will proceed with review of the entire treatment period, 
January 29, 2004, to February 3, 2004.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.  

2. The Veteran received medical care at Central Florida 
Regional Hospital from January 29, 2004, to February 3, 2004.

3.  Medical care sought on January 29 and 30, 2004, was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

4.  From January 31, 2004, to February 3, 2004, the Veteran's 
medical condition was stable, he was no longer being treated 
for an emergency condition, and he could have been safely 
transferred to a VA or other Federal facility.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of unauthorized 
medical expenses incurred on January 29 and 30, 2004, have 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2009).

2.  The criteria for entitlement to payment or reimbursement 
for the cost of unauthorized medical expenses incurred on 
January 31, 2004, to February 3, 2004, have not been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.  However, as this 
case concerns a legal determination of whether the Veteran is 
entitled to reimbursement for medical expenses under 38 
U.S.C.A. § 1725 the notice provisions are not applicable.  In 
such situations, an opinion from the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  Furthermore, the provisions 
of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their 
own notice requirements. 

Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses. 
 According to 38 C.F.R. § 17.124, a Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his appellate 
rights, and to furnish all other notifications or statements 
required by Part 19 of Chapter 38.  38 C.F.R. § 17.132
 
In an undated duty to notify and assist letter, and the May 
2004 decision, February 2005 statement of the case, and 
February 2010 supplemental statement of the case, the Veteran 
was informed of the evidence that VA had considered, the 
pertinent laws and regulations, and the reasons and bases for 
VA's decision.  These documents collectively cited to the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
which govern the reimbursement of unapproved emergency care 
of nonservice-connected disabilities.  Therefore, the Board 
is satisfied that the VAMC did consider the relevance of 
these provisions to the claim.  The Veteran was clearly 
informed of what type of evidence was required to establish 
such a claim, that is, evidence that the care in question was 
done for a medical emergency.  

The Veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal; however, the 
Veteran failed to attend the scheduled hearing.  Finally, all 
medical evidence regarding the reported non-VA medical 
treatment in January and February 2004, has been obtained and 
associated with the claims file.  Based on the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the Veteran in the development of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  As noted above, the Veteran was clearly aware 
that in order to receive benefits under these provisions, he 
would have to show that various criteria were met.  As the 
Veteran is aware of the need to submit evidence on this 
matter, further remand merely to tell the Veteran what he 
apparently already knows would needlessly delay a final 
decision.  Ultimately, any oversight is harmless error.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
 Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the Veteran's claim.  In 
addition, as the Veteran has been provided with the 
opportunity to present evidence and arguments on his behalf, 
appellate review is appropriate at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Criteria & Analysis

The Veteran is seeking entitlement to payment for 
unauthorized medical expenses incurred from January 29, to 
February 3, 2004.  Initially, in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the Veteran 
received in a private facility from January 29, to February 
3, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. 
§ 17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the 
Veteran has never claimed that he had any prior authorization 
from VA for medical treatment at Central Florida Regional 
Hospital from January 29, to February 3, 2004, and there is 
no evidence in the record of such authorization.  Thus, this 
fact is not in dispute.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The Veteran did not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection was not in effect for 
any disability.  The provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Appellants 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a appellant was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the appellant or provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of appellants, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson.

The term "emergency treatment" means medical care or 
services furnished:

(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them before hand 
would not be reasonable; 

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and

(C) until such time as the Veteran can be transferred safely 
to a Department facility or other Federal facility.

38 U.S.C.A. § 1725(f).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veterans mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402(a), 122 
Stat. 4123 (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment," specifically 
subsection (C) to read:

(C) until 

	(i) such time as the veteran can be transferred safely 
to a Department facility 	or other Federal facility and such 
facility is capable of accepting such 	transfer; or
	(ii) such time as a Department facility or other Federal 
facility accepts such 	transfer if -

		(I) at the time the veteran could have been 
transferred safely to a 			Department or other 
Federal facility, no Department facility or other 		
	Federal facility agreed to accept such transfer; and

		(II) the non-Department facility in which such 
medical care or serves 		was furnished made and 
documented reasonable attempts to transfer 			the 
veteran to a Department facility or other Federal facility.

38 U.S.C.A. § 1725 (West 2002 & Supp. 2008)

With regard to the retroactivity of the Veterans' Mental 
Health and Other Care Improvements Act of 2008, in Landgraf 
v. USI Film Products, 511 U.S. 244, 246, 265 (1994), the 
United States Supreme Court recognized that "retroactivity 
is not favored in the law" and "the presumption against 
retroactive legislation is deeply rooted in our 
jurisprudence."  At the same time, "[a] statute does not 
operate 'retrospectively' merely because it is applied in a 
case arising from conduct antedating the statute's enactment 
or upsets expectations based in prior law."  Id. at 269 
(internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered:  (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."  
Id.

The U.S. Court of Appeals for the Federal Circuit has created 
a three-part test encompassing the factors laid out in 
Landgraf:  (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation 
of the new rule and a relevant past event;" and (3) 
"familiar considerations of fair notice, reasonable 
reliance, and settled expectations."  Princess Cruises v. 
United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) 
(quoting Landgraf, 511 U.S. at 270).  If, under this test, a 
rule or regulation appears to have a retroactive effect, then 
the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (discussing that most statutes and 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief).

In the present case, the claimant is seeking payment of 
unreimbursed medical expenses incurred in obtaining private 
emergency room treatment.  However, in this situation the 
claimant is not seeking prospective relief by way of the 
payment of monthly disability compensation payments, but 
rather is seeking reimbursement for a debt or financial 
obligation previously incurred.  As such, the Board finds 
that the change should not be applied retroactively, and will 
apply the definition of "emergency treatment" in effect 
prior to October 10, 2008.

Review of the record shows that on January 29, 2004, the 
Veteran reportedly called a VA triage nurse and reported an 
episode of slurred speech, right arm numbness and weakness, 
and blurred vision that he had experienced the night before.  
He stated that it lasted for about 45 minutes and then 
resolved.  But, he indicated that the blurred vision 
persisted.  He denied headaches, shortness of breath, and 
chest pain.  The nurse told the Veteran that he had described 
classic symptoms of a stroke and that the Veteran should have 
called 911 the first night he experienced those symptoms.  
The nurse directed the Veteran to go to the nearest emergency 
room for evaluation.  She also told him to call the Tampa VA 
fee basis department within 72 hours of emergency room visit 
or admission.  The Veteran expressed understanding and stated 
that his wife would drive him to "Sanford Hospital" as soon 
as possible.

Thereafter, on the same day, the Veteran presented to Central 
Florida Regional Hospital with complaints of blurred vision, 
slurred speech, right arm numbness the night before, and 
persisting blurred vision.  He was admitted to the hospital 
and the clinical impression was transient ischemic attack; 
CVA (stroke).  On the following day, January 30, 2004, the 
Veteran underwent a bilateral carotid and right vertebral 
artery angiogram.  He was discharged on February 3, 2004, 
with a diagnosis of a stroke.

In May 2004, the Chief Medical Officer reviewed the claim and 
recommended disapproval of the Veteran's claim, as the 
Veteran's condition was considered non emergent and VA 
facilities were available.  Consequently, the VAMC in Tampa 
denied the Veteran's claim in May 2004.

In February 2010, a VA physician, M.J.B., M.D., reviewed the 
claims folder.  Dr. M.J.B. noted that approximately one week 
prior to his January 29 emergency room visit the Veteran 
experienced loss of central vision in his left eye which 
persisted and for which there is no history that he sought 
medical evaluation.  The examiner reiterated the above 
history pertaining to the January 28 symptoms and contact 
with the VA triage nurse.  The Veteran was driven to Central 
Florida Regional Hospital in Sanford, Florida, by his wife, 
although the Veteran had apparently reported that she could 
not drive due to Parkinsonism.  He was evaluated and admitted 
until his discharge on February 3, with a diagnosis of TIA 
and occlusion of retinal artery.  Dr. M.J.B. also noted a 
history of high blood pressure (hypertension) and 
hypercholesterolemia.  Dr. M.J.B. noted that at the time the 
Veteran arrived at the emergency room on January 29, he was 
oriented, in no distress with normal vital signs.  He 
underwent portable chest x-ray, EKG, MRA of head, and 
ultrasound of carotids and neurologic consult.  On January 
30, he underwent carotid angiogram and echocardiogram, both 
uneventfully.  Throughout his hospital stay his physician 
notes state that he was stable from January 30 onward and 
only his central left vision loss persisted.  Dr. M.J.B. 
stated that the Veteran underwent several appropriate exams 
on January 29 which revealed pathology but not of such nature 
that he could not be transferred.  He underwent further 
indicated exams on January 30 as part of his work-up but 
which could have been safely done at a VA hospital, which was 
109 miles/1 hour 54 minutes away.  Dr. M.J.B. opined that it 
was prudent of the Veteran to go to the nearest hospital 
emergency room in Sanford especially since he was advised to 
do this by the Orlando VA triage, and Dr. M.J.B. recommended 
approval of this visit.  Dr. M.J.B. opined that the Veteran 
was stable beginning on January 30, with no new symptoms.  
Dr. M.J.B. noted that that there is no record of Central 
Florida Hospital notifying the Tampa VAMC of his admission 
and possibility of transfer as required.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized.  38 C.F.R. § 17.1002(d).  The 
term stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility.  38 C.F.R. § 
17.1001(d).

Upon review of the entire evidence of record, to include the 
recorded contact with the VA triage nurse that the Veteran 
obtain emergency treatment immediately due to his symptoms 
and Dr. M.J.B.'s opinion, the Board has determined that the 
private care sought on January 29, 2004, constituted a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  In light of the evidence of 
record and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that delay of medical emergency 
treatment on January 29, 2004, would have been hazardous to 
life or health.  Per Dr. M.J.B., the Veteran's condition 
became stable and he was able to be transferred to a VA 
facility on January 30, 2004.  Thus, as stability was not 
reached until January 30, medical reimbursement is entitled 
for such day.  

However, with regard to the period January 31, to February 3, 
2004, the Board finds that the Veteran does not satisfy at 
least one of the requisite criteria set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  More specifically, 
the Board finds that as the Veteran's condition had become 
stabilized on January 30, 2004, from that point forward the 
care the Veteran received was not for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.  See 38 C.F.R. § 17.1002(d).  The claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility.  Thus, the treatment rendered by Central Florida 
Hospital from January 31, to February 3, 2004, was not for an 
emergent condition.  

The Board acknowledges the Veteran's contentions pertaining 
to the logistics of being transferred to a VA or other 
Federal facility from Central Florida Regional Hospital, also 
acknowledging that the Tampa VAMC was almost two hours away.  
The Veteran has specifically contended that his spouse could 
not drive, and he was unable to drive himself to the VA 
facility.  However, there is no indication that alternative 
arrangements could not have been made, such as transportation 
from a family member or friend, or making arrangements 
through the Tampa VAMC.  As detailed, the Veteran had been 
advised by the VA triage nurse to contact the Tampa VAMC 
within 72 hours of his admission, and the Board finds that as 
of January 30, 2004, the date the Veteran's medical condition 
became stabilized, the Tampa VAMC was feasibly available to 
provide the requisite services.  The Board acknowledges that 
the efforts of Central Florida Regional Hospital to secure 
such transfer are not documented in the medical records on 
file; however, again pursuant to the regulations in effect in 
2004, the hospital was not required to document reasonable 
attempts to transfer the Veteran.  See 38 U.S.C.A. § 1725(f) 
(West 2002).  As the Veteran's medical condition became 
stable on January 30, 2004, and he was no longer being 
treated for an emergent condition, the Board finds that from 
January 31, 2004, to February 3, 2004, all of the criteria of 
§ 1725 and § 17.1002 have not been met and reimbursement 
and/or payment is not warranted.

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the Veteran received at Central Florida Regional 
Hospital from January 31, to February 3, 2004, under the 
provisions of 38 U.S.C.A. § 1725.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at a Central Florida Regional 
Hospital on January 29 and 30, 2004, is granted.  

Entitlement to payment or reimbursement for unauthorized 
medical services provided at a Central Florida Regional 
Hospital from January 31, 2004, to February 3, 2004, is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


